Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 10, 2009                                                                                                 Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  136436(100)                                                                                          Stephen J. Markman
                                                                                                       Diane M. Hathaway,
                                                                                                                         Justices



  SEYBURN, KAHN, GINN, BESS,
  DEITCH AND SERLIN, P.C.,
            Plaintiff-Appellant,
                                                                    SC: 136436
  v                                                                 COA: 272903
                                                                    Oakland CC: 1999-018126-CK
  KIRIT BAKSHI,
             Defendant-Appellee.
  ______________________________


         On order of the Chief Justice, the motion by defendant appellee for extension of
  the time for filing his brief is considered, and it appearing this case is set for argument
  and submission on the May, 2009 session calendar, the motion is GRANTED IN PART
  ONLY. The time for filing by defendant-appellee is extended to May 1, 2009.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 10, 2009                      _________________________________________
                                                                               Clerk